United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-1873
                       ___________________________

                            United States of America,

                       lllllllllllllllllllll Plaintiff - Appellee,

                                           v.

                                    Shane Willis,

                     lllllllllllllllllllll Defendant - Appellant.
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________

                          Submitted: November 7, 2013
                           Filed: November 15, 2013
                                 [Unpublished]
                                 ____________

Before MURPHY, COLLOTON, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      Shane Willis directly appeals after he pleaded guilty to being a felon in
possession of a firearm and the district court1 sentenced him as an armed career


      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
criminal under 18 U.S.C. § 924(e), imposing a mandatory minimum sentence of 15
years in prison. His counsel has moved to withdraw, and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the prison term imposed by
the district court is unreasonable. In a letter filed pursuant to Federal Rule of
Appellate Procedure 28(j), counsel draws our attention to Alleyne v. United States,
133 S. Ct. 2151 (2013).

       Counsel’s challenge to the reasonableness of Willis’s sentence is unavailing
because the district court had no authority to impose a sentence below the statutory
minimum. See 18 U.S.C. § 924(e); United States v. Watts, 553 F.3d 603, 604 (8th
Cir. 2009) (per curiam); United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006).
Alleyne does not apply to Willis’s sentence, because his status as an armed career
criminal was based on prior convictions. See Alleyne, 133 S. Ct. at 2160 n.1. Further,
having independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues.

       Accordingly, we affirm the judgment of the district court, and we grant
counsel’s motion to withdraw, subject to counsel informing Willis about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                         -2-